DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8/28/2020 and 1/25/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slack (US 2002/0053101 A1).
In regard to claim 30, Slack discloses an in-mask feedback system (page 2, sections [0032-0039], Figure 2), comprising: a facepiece (Figure 2, “5”) disposed within an interior of a mask (Figure 2, “20”); a lens (Figure 2, “6”) coupled to a face blank (Figure 2, “2”), the lens (Figure 2, “6”) covering the facepiece (Figure 2, “5”); a feedback system disposed between the lens and the facepiece (Figure 2, “16”), the feedback system including: a display apparatus (Figure 2, “16”) coupled to the facepiece (Figure 2, “5”), the display apparatus including a first data communication system (Figure 2, “24”); and a power source coupled to the display apparatus, the power source electrically connected to the display apparatus for supplying power to the display apparatus (Figure 2, “22”); and a feedback device external to the lens and the face blank, the feedback device including a camera (Figure 2, “24”) and a second data communication system operable to communicate data with the display apparatus (page 2, section [0039], Figure 2, “25”).
Regarding claim 31, Slack further discloses said in-mask feedback system comprising a second power source disposed within a main housing of the feedback device, the second power source supplying power to the feedback device (page 2, section [0040], re: camera’s own power supply).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, (30 & 32), 31, 33, 34, 35, 36, 37, 38, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claim(s)/combination of claims (1 & 7), 8, 10, 11, 12, 13, 14, 15, 16, 17, and 18 of U.S. Patent No. 10,864,392 B2, herein referred to as ‘392. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of said claims are disclosed in the respective claims(s)/combination of claims of ‘392 and are therefore anticipated by said claim(s)/combination of claims.
Current Application
US 10,864,392 B2
21. An apparatus comprising: a facepiece disposed within an interior of a mask; a lens coupled to a face blank, the lens covering the facepiece; a feedback system disposed between the lens and the facepiece, the feedback system including: a display apparatus coupled to the facepiece; 









and a power source coupled to the display apparatus, the power source being electrically connected to the display apparatus for supplying power to the display apparatus; 







and a lower section extending from a distal end of the lens, the power source being disposed between the lower section and the facepiece.
1. An apparatus comprising: a facepiece disposed within an interior of a mask; a lens coupled to a face blank, the lens covering the facepiece; a feedback system disposed between the lens and the facepiece, the feedback system including: a display apparatus coupled to the facepiece, 

the display apparatus comprising: a chassis coupled to a chassis cover, the chassis including a flange partially encircling a retaining flange of the facepiece; and an eye piece pivotably coupled to the chassis, the eye piece housing an optic and a display; 

and a power source coupled to the display apparatus, the power source electrically connected to the display apparatus for supplying power to the display apparatus; 

and a recording device positioned external to the lens, the recording device operable to communicate data with the display apparatus.

7. The apparatus according to claim 1, further comprising a lower section extending from a distal end of the lens, wherein the power source is disposed between the lower section and the facepiece.
22. The apparatus according to claim 21, wherein the lower section comprises: an upper edge coupled to the lens; an outer edge coupled to a sealing member surrounding the lens; and an opening disposed between the upper edge and the outer edge, the opening of the lower section being aligned with a central opening of the lens and an opening of the display apparatus.
8. The apparatus according to claim 7, the lower section comprising: an upper edge coupled to the lens; an outer edge coupled to a sealing member surrounding the lens; and an opening disposed between the upper edge and the outer edge, wherein the opening of the lower section is aligned with a central opening of the lens and an opening of the display apparatus.
30. An in-mask feedback system, comprising: a facepiece disposed within an interior of a mask; a lens coupled to a face blank, the lens covering the facepiece; a feedback system disposed between the lens and the facepiece, the feedback system including: a display apparatus coupled to the facepiece, the display apparatus including a first data communication system; 

32. The in-mask feedback system according to claim 30, wherein the display apparatus comprises: a chassis coupled to a chassis cover, the chassis including an arcuate flange partially encircling a retaining flange of the facepiece; and an eye piece pivotably coupled to the chassis, the eye piece housing an optic and a display.

30 (continued). and a power source coupled to the display apparatus, the power source being electrically connected to the display apparatus for supplying power to the display apparatus; and a feedback device 

coupled to the face blank, 


external to the lens, the feedback device including a camera and a second communication system operable to communicate data with the display apparatus.
10. An in-mask feedback system, comprising: a facepiece disposed within an interior of a mask; a lens coupled to a face blank, the lens covering the facepiece; a feedback system disposed between the lens and the facepiece, the feedback system including: a display apparatus coupled to the facepiece, the display apparatus including a first data communication system, 


the display apparatus comprising: a chassis coupled to a chassis cover, the chassis including an arcuate flange partially encircling a retaining flange of the facepiece; and an eye piece pivotably coupled to the chassis, the eye piece housing an optic and a display; 


and a power source coupled to the display apparatus, the power source electrically connected to the display apparatus for supplying power to the display apparatus; a feedback device 


(inherent: a lens coupled to a face blank, the lens covering the facepiece; a feedback system disposed between the lens and the facepiece)

external to the lens and the face blank, the feedback device including a camera and a second data communication system operable to wirelessly communicate data to the display apparatus.
31. The in-mask feedback system according to claim 30, further comprising a second power source disposed within a main housing of the feedback device, the second power source supplying power to the feedback device.
11. The in-mask feedback system according to claim 10, further comprising a second power source disposed within a main housing of the feedback device, the second power source supplying power to the feedback device.
33. The in-mask feedback system of claim 32, further comprising an adjustment aperture formed through the chassis to permit external adjustment of the eye piece by a tool inserted through the adjustment aperture.
12. The in-mask feedback system of claim 10, further comprising an adjustment aperture formed through the chassis to permit external adjustment of the eye piece by a tool inserted through the adjustment aperture.
34. The in-mask feedback system of claim 32, wherein the retaining flange is disposed at a distal end of the facepiece, and the retaining flange includes: an opening; an interior shelf surrounding the opening; and a rim extending from the interior shelf.
13. The in-mask feedback system of claim 10, wherein the retaining flange is disposed at a distal end of the facepiece, and wherein the retaining flange includes: an opening; an interior shelf surrounding the opening; and a rim extending from the interior shelf.
35. The in-mask feedback system of claim 32, wherein the first data communication system is coupled to a printed circuit board positioned within the eye piece of the display apparatus, and the second data communication system is coupled to a printed circuit board positioned within the main housing of the feedback device.
14. The in-mask feedback system of claim 10, wherein the first data communication system is coupled to a printed circuit board positioned within the eye piece of the display apparatus, and wherein the second data communication system is coupled to a printed circuit board positioned within the main housing of the feedback device.
36. The in-mask feedback system according to claim 32, further comprising a lower section extending from a distal end of the lens, and wherein the power source is disposed between the lower section and the facepiece.
15. The in-mask feedback system according to claim 10, further comprising a lower section extending from a distal end of the lens, wherein the power source is disposed between the lower section and the facepiece.
37. The in-mask feedback system according to claim 36, wherein: the lower section comprises: an upper edge coupled to the lens; an outer edge coupled to a sealing member surrounding the lens; and an opening disposed between the upper edge and the outer edge; and the opening of the lower section is aligned with a central opening of the lens and an opening of the display apparatus.
16. The in-mask feedback system according to claim 15, the lower section comprising: an upper edge coupled to the lens; an outer edge coupled to a sealing member surrounding the lens; and an opening disposed between the upper edge and the outer edge, wherein the opening of the lower section is aligned with a central opening of the lens and an opening of the display apparatus.
38. The in-mask feedback system according to claim 37, further comprising a conduit for supplying power from the power source to the feedback device, the conduit comprising: a first section extending from the outer edge of the lower section; and a second section connecting the first section to the feedback device, the second section extending upwards along the face blank.
17. The in-mask feedback system according to claim 16, further comprising a conduit for supplying power from the power source to the feedback device, the conduit comprising: a first section extending from the outer edge of the lower section; and a second section connecting the first section to the feedback device, the second section extending upwards along the face blank.
39. A mask, comprising: a facepiece configured to encompass a nose and a mouth of a wearer; a face blank extending around the facepiece; a lens coupled to the face blank, the lens extending over the facepiece; an in-mask feedback system disposed between the lens and the facepiece, the in-mask feedback system including: a display apparatus coupled to the facepiece, the display apparatus including a first data communication system; and a power source coupled to the display apparatus, the power source being electrically connected to the display apparatus for supplying power to the display apparatus, and the power source being disposed between a distal end of the lens and the facepiece; and a feedback device coupled to the face blank, external to the lens, the feedback device including a camera and a second communication system operable to communicate data with the display apparatus.
18. A mask, comprising: a facepiece configured to encompass a nose and a mouth of a wearer; a face blank extending around the facepiece; a lens coupled to the face blank, the lens extending over the facepiece; an in-mask feedback system disposed between the lens and the facepiece, the in-mask feedback system including: a display apparatus coupled to the facepiece, the display apparatus including a first data communication system; and a power source coupled to the display apparatus, the power source being electrically connected to the display apparatus for supplying power to the display apparatus, and the power source being disposed between a distal end of the lens and the facepiece; and a feedback device coupled to the face blank, external to the lens, the feedback device including a camera and a second communication system operable to wirelessly communicate data with the display apparatus.


Allowable Subject Matter
Claims 23-29, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 23: an apparatus as claimed, specifically comprising: a recording device positioned external to the lens, the recording device having a main housing, the recording device being operable to communicate data with the display apparatus; and a second power source disposed within the main housing of the recording device, the second power source supplying power to the recording device.
The prior art fails to teach a combination of all the claimed features as presented in claim 24-28: an apparatus as claimed, specifically wherein the display apparatus comprises: a chassis coupled to a chassis cover, the chassis including a flange partially encircling a retaining flange of the facepiece; and an eye piece pivotably coupled to the chassis, the eye piece housing an optic and a display.
The prior art fails to teach a combination of all the claimed features as presented in claim 29: an apparatus as claimed, specifically comprising a recording device positioned external to the lens, the recording device being operable to communicate data with the display apparatus; and a conduit for supplying power from the power source to the recording device.
The prior art fails to teach a combination of all the claimed features as presented in claim 40: a mask as claimed, specifically comprising a lower section extending from a distal end of the lens, the power source being disposed between the lower section and the facepiece. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 7, 2022